Title: To George Washington from Jonathan Forman, 11 December 1782
From: Forman, Jonathan
To: Washington, George


                        
                            Sir
                            New Bridge Decemr 11th 1782
                        
                        Mr J. Odle who I permitted yesterday to go between the lines has just returned and informs that Sir Guy
                            Carleton with about 5000 of the Enemy at New York were preparing to embark; that the transports for their reception were
                            haul’d to the wharfs on Saturday last but waited for a fair wind. The 17th Dragoons was said to compose a part tho he coud
                            not learn the particular Corps, or given destination for the troops; for this purpose I shall permit him again in two or
                            three days, when he says he will be able to obtain a better account, of the whole.
                        A Foraging party of about 400 were out yesterday in the east River as far as East Chester. I have the honor to
                            be Your Excellency’s very Obedient Servt
                        
                            Jonn Forman
                            Major Commanding on the Croton
                        
                    